****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                        IN RE PHOENIX A.*
                            (AC 44060)
                         Moll, Cradle and Lavery, Js.

                                   Syllabus

The respondent father appealed to this court from the judgment of the trial
    court terminating his parental rights with respect to his minor child. He
    claimed, inter alia, that the court erred by finding that he was unable
    or unwilling to benefit from reunification services provided by the
    Department of Children and Families pursuant to the statute (§ 17a-112
    (j) (1)) that requires a trial court to find by clear and convincing evidence
    that the department made reasonable efforts to reunify a parent and
    child unless it finds, instead, that the parent is unable or unwilling to
    benefit from such efforts. The trial court also found, pursuant to § 17a-
    112 (j) (1), that reasonable efforts were made by the department to
    reunify the family. Held:
1. Because the respondent father, who did not challenge on appeal the trial
    court’s finding that the department made reasonable efforts to reunify
    him and the minor child, challenged only one of the two separate and
    independent bases for upholding the court’s determination that the
    requirements of § 17a-112 (j) (1) had been satisfied, there existed a
    separate and independent basis for upholding the court’s determination,
    and, therefore, even if this court agreed with the father’s claim, there
    was no practical relief that could be afforded to him; accordingly, the
    father’s claim was dismissed as moot.
2. The trial court properly found, in light of the evidence presented at trial,
    that the respondent father had failed to achieve sufficient personal
    rehabilitation so as to encourage the belief that he could assume a
    responsible position in the life of the minor child within a reasonable
    time; the record contained sufficient evidence to support the court’s
    conclusion that the petitioner, the Commissioner of Children and Fami-
    lies, had proven by clear and convincing evidence the alleged adjudica-
    tory ground for termination of the respondent’s parental rights in that the
    petitioner presented evidence that the respondent continued to struggle
    with substance abuse and mental health issues throughout the depart-
    ment’s involvement, he had difficulty addressing the needs of the minor
    child during visits right up until the time of trial despite participating
    in several parenting education classes and he continued to engage in
    criminal behavior, including violations of a protective order obtained
    by the minor child’s mother.
3. The trial court’s determination that terminating the respondent father’s
    parental rights was in the best interest of the minor child was not clearly
    erroneous, the abundant evidence in the record having supported the
    court’s determination: the court found that the father continued to strug-
    gle with substance abuse issues throughout the department’s involve-
    ment, had continuing involvement with the criminal justice system, and
    had remained unable to implement into his daily functioning the skills
    he had learned in the various programs in which he had participated;
    moreover, testimony was offered that the minor child needed a stable
    caregiver, the father would not be an appropriate caregiver and the
    minor child needed permanency and to know who his caregivers were;
    furthermore, testimony was offered that the minor child was happy with
    his foster parents, and that he had a very close relationship with them
    and was bonded with them.
    Argued December 7, 2020—officially released February 22, 2021**

                             Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of Litchfield at Torrington,
Juvenile Matters, where the matter was tried to the
court, Hon. Joseph W. Doherty, judge trial referee; judg-
ment terminating the respondents’ parental rights, from
which the respondent father appealed to this court.
Affirmed.
  David B. Rozwaski, assigned counsel, for the appel-
lant (respondent father).
  Deanna S. Levine, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Evan O’Roark, assistant attorney general, for
the appellee (petitioner).
  Rebecca Mayo Goodrich, for the minor child.
                          Opinion

  LAVERY, J. The respondent father, Ryan A.,1 appeals
from the judgment of the trial court terminating his
parental rights with respect to his minor child, Phoenix
A. (Phoenix). On appeal, the respondent claims that
the court erred by (1) finding that he was unable or
unwilling to benefit from reunification services, (2) find-
ing that he had failed to achieve a sufficient degree of
personal rehabilitation, and (3) determining that termi-
nation of his parental rights was in the best interest of
Phoenix. We affirm the judgment of the trial court.
   The record reveals the following relevant facts and
procedural history as set forth by the trial court in its
memorandum of decision or as otherwise undisputed
in the record. Phoenix was born to his parents, the
respondent and Leann C., who had a tumultuous, toxic,
and aggressive relationship. Leann C. obtained a protec-
tive order against the respondent on May 23, 2015.
Despite there being a full protective order in place, the
respondent continued to have contact with Leann C.
He violated the protective order five times and was
arrested for those violations on October 8, 2015, and
November 14, 2015.
   The Department of Children and Families (depart-
ment) first became involved with the respondent and
Leann C. in June, 2015, due to concerns with transiency,
domestic violence, and unaddressed mental health
issues. Phoenix came into the department’s care by way
of a ninety-six hour hold on November 18, 2015. On
November 20, 2015, the petitioner, the Commissioner
of Children and Families, initiated neglect proceedings.
An order of temporary custody was granted by the court
on November 25, 2015. In November, 2015, Phoenix was
placed in foster care with his maternal grandmother,
Norma C.
   On July 20, 2016, Phoenix was adjudicated neglected
and committed to the care and custody of the petitioner.
The respondent also was issued court-ordered specific
steps to facilitate reunification on that day. Specifically,
the respondent was ordered, inter alia, to attend parent-
ing counseling, submit to substance abuse evaluation
and treatment, refrain from using illegal drugs, attend
domestic violence programs, and refrain from getting
involved with the criminal justice system. Although
Phoenix initially resided with his grandmother, his
grandmother made it clear that she wanted to maintain
a grandmother type relationship with Phoenix, and that
she would take care of him only until the department
found a permanent placement for him. Accordingly,
Phoenix was placed in a nonrelative foster home after
approximately one year in his grandmother’s care.
Phoenix remained in this foster home during the pen-
dency of his case, and his current foster parents have
represented that they are willing to adopt him. While
in foster care, Phoenix began exhibiting concerning
behaviors such as aggression toward the other children
in his foster home. He struggled with self-regulation and
often resorted to kicking, spitting, hitting, and throwing
objects when he was upset. Extensive efforts often were
required to get Phoenix ‘‘regulated’’ when he initiated
this combative behavior. Due to Phoenix’ behavioral
issues, he was referred to individual therapy in Septem-
ber, 2017. Although Phoenix continued to exhibit
aggressive and combative behavior while in foster care,
Phoenix became closely bonded with his foster family
and expressed a desire to stay with them.
   While Phoenix was in foster care, the department
referred the respondent to numerous services to work
toward reunification. Specifically, the department
referred the respondent to parenting education ser-
vices, individual therapy, psychological evaluations,
substance abuse treatment, and domestic violence pro-
grams. The respondent began participating in parenting
education programs in 2016 at Klingberg Family Cen-
ters. Despite completing this program, however, the
respondent briefly left Phoenix alone in the car while
going into stores on two separate occasions when Phoe-
nix was approximately one and one-half years old. The
respondent then completed two series of parenting
classes at Family Strides. Although the respondent
made ‘‘significant progress’’ in the Family Strides pro-
gram, Emil Renzullo, a caseworker at the program,
expressed concerns about the respondent’s vocaliza-
tion of anger toward Patty Lorenzo, a social worker
with the department. Renzullo notified the department
about his concerns for Lorenzo’s safety.
   In 2018, the respondent received additional parenting
education at Family and Children’s Aid. After complet-
ing this program, the respondent started the Reunifica-
tion and Therapeutic Family Time program (RTFT) on
October 15, 2018. When the RTFT program ended, the
program’s providers did not recommend reunification
due to concerns about the respondent’s financial stabil-
ity, his impulsivity, and his inability to safely parent
Phoenix. The respondent was discharged from the pro-
gram in February, 2019. Following his discharge from
the program, the department did not recommend reuni-
fication due to inconsistencies in the respondent’s emo-
tional regulation, impulsivity, being emotionally
affected when Phoenix began acting out during visits,
financial instability, and unpredictability during visits.
   After the RTFT program ended, the department
referred the respondent to additional parenting educa-
tion through The Guardian, LLC. The respondent partic-
ipated in the program from March 2 to June 1, 2019.
He was unsuccessfully discharged from the program for
lack of progress and for poor achievement of treatment
goals. For example, it was reported that the respondent
did not implement modeled parenting skills, allowed
Phoenix to run the visits, and was unable to manage
Phoenix and address his needs.
  In June and July, 2019, the department referred the
respondent to two new agencies for supervised visits.
The respondent was able to arrange visits with Phoenix
through Ahavah Family Services in August, 2019. During
one of those visits, Phoenix began to spit on, hit, and
bite the respondent. In response, the respondent cov-
ered Phoenix’ mouth, forcibly held back his head, and
covered Phoenix’ head with his shirt. Consequently, the
department remained concerned that the respondent
did not understand and did not implement the parenting
techniques being taught to him.
  The department also referred the respondent to indi-
vidual therapy and had him undergo several psychologi-
cal evaluations throughout the case in order to address
his needs. Jessica Caverly, a clinical psychologist, diag-
nosed the respondent with antisocial personality disor-
der, borderline personality traits, and moderate canna-
bis use disorder. When she conducted her first
evaluation in March, 2016, she recommended that Phoe-
nix remain in foster care because she felt that the
respondent was not ready for reunification. Her recom-
mendation was based on the respondent’s significant
mental health concerns, substance abuse concerns, and
history of domestic violence.
   To help address these issues, the respondent began
individual therapy with Holly Varanelli, a licensed clini-
cal social worker. While in therapy, the respondent
worked on understanding the correlation between his
past trauma and dysfunctional relationships, as well as
‘‘crisis’’ work focused on the respondent’s criminal case
and risk of incarceration. Varanelli reported that the
respondent attended individual therapy on a consistent
basis, and that they were working on helping him iden-
tify positive community supports. He also began treat-
ment at the Dual Diagnosis Intensive Outpatient Pro-
gram at Charlotte Hungerford Hospital in June, 2016.
He started taking Rexulti daily as part of his treatment
and reported feeling stable while on medication.
   Caverly evaluated the respondent a second time in
March, 2018. Her second evaluation focused on what
progress, if any, the respondent had made, along with
how Phoenix’ mental health issues were progressing.
At the time of the respondent’s second evaluation, the
respondent had been medicated for one year and he
appeared more stable than at the time of the first evalua-
tion. As a result, Caverly recommended reunification
with close and careful observation from the depart-
ment. She did state, however, that her recommendation
would change to termination of the respondent’s paren-
tal rights if the respondent was abusing substances or
if he stopped taking his prescribed medications.
  Following Caverly’s second evaluation, the respon-
dent ceased taking his prescribed medication in July,
2018. Despite the therapy and parenting counseling that
the respondent received, Jamie Piccoli, a caseworker
for the department, reported that the respondent con-
tinued to have difficulty understanding the complexity
of Phoenix’ trauma and how it came to be. He always
attributed Phoenix’ trauma to someone else, such as
Leann C., the department, or Phoenix’ foster mother.
He showed little progress in learning how to parent to
Phoenix’ needs, and continued to demonstrate poor
judgment, impulsivity, and violent tendencies. For
example, the respondent was arrested for shoplifting
in November, 2018, and for breach of the peace and
threatening in August, 2019.
   The respondent also continued to have problems with
substance abuse. The respondent admitted to smoking
marijuana as an adolescent and that he used cocaine
and became addicted to opiates after a snowboarding
accident. He also reported that he smoked marijuana
every day of his adult life. Due to the respondent’s
substance abuse issues, the department referred him
for a substance abuse evaluation in December, 2015,
with the McCall Foundation. After the respondent was
put on probation for a June 17, 2016 conviction of two
counts of violation of a protective order, he was also
required to submit to random urine tests, substance
evaluation and treatment, and to provide a medical mar-
ijuana certificate.
   To comply with the conditions of his probation, the
respondent participated in substance abuse treatment
at the McCall Foundation and provided specimens
bimonthly to the Office of Adult Probation. His urine
specimens from July 9, 19, and 30, 2019, were deter-
mined to be ‘‘diluted,’’ indicating that he drank a large
amount of water prior to the test.2 Because the speci-
mens were diluted, the tests were rendered inconclu-
sive. The respondent’s specimen taken on August 9,
2019, was positive for marijuana. The positive test was
considered an illegal use of marijuana in light of the
respondent’s lack of a valid medical marijuana card.
Due to concerns regarding the respondent’s ongoing
substance abuse issues, Dawson recommended that the
respondent submit to a hair toxicology screen. Sara
Hodis, a social worker from the department, subse-
quently requested that the respondent schedule a hair
test. The respondent, however, failed to comply with
this request.
  Finally, the department also referred the respondent
to domestic violence programs due to concerns about
his threatening behavior and violations of a protective
order. The respondent had a history of violent behavior
originating from before the department’s involvement
with Phoenix. Specifically, the respondent previously
had been incarcerated for aggravated assault following
an incident involving his mother in Pennsylvania. His
pattern of threatening behavior continued during his
relationship with Leann C. and remained a concern
while Phoenix was in the department’s care. Leann C.
obtained a protective order against the respondent on
May 23, 2015, but the respondent violated it five times
and consequently was arrested twice for his violations.
As a result, the department referred the respondent to
a domestic violence program at the McCall Center. The
respondent participated in that program and later was
enrolled in the Explorer Program at Catholic Charities,
which was a twenty-six week domestic violence
program.
   Despite his participation in these domestic violence
programs, the respondent continued to demonstrate
intimidating and aggressive behavior throughout the
case. During his time in the Family Strides parenting
program, the respondent expressed anger toward
Lorenzo, a social worker with the department. A case-
worker from the program notified the department about
the respondent’s expressed anger toward Lorenzo out
of concern for her safety. The respondent also became
more frustrated as the reunification process continued,
and often would become loud and verbally aggressive.
Several service providers and employees of the depart-
ment reported that the respondent was explosive. The
department’s concern about the respondent’s aggres-
sion progressed to the point where a state police officer
began attending the respondent’s visits to the depart-
ment’s offices. Additionally, the respondent had ongo-
ing involvement with the criminal justice system, as he
was arrested in August, 2019, for breach of the peace
and threatening.
   On November 7, 2017, the petitioner filed a petition
to terminate the parental rights of the respondent and
Leann C. pursuant to General Statutes § 17a-112 (j) (3)
(B) (i) for their failure to achieve a degree of personal
rehabilitation that would encourage the belief that,
within a reasonable time, considering the age and needs
of Phoenix, they could each assume a responsible posi-
tion in the life of Phoenix. Trial was held on August
26, August 27, and September 23, 2019. On the first day
of trial, Leann C. was defaulted for failing to appear and
the court rendered judgment terminating her parental
rights as to Phoenix.3 The petitioner then proceeded
with the case against the respondent. On the first day
of trial, Piccoli testified about her concerns with the
respondent’s progress. She testified that although the
respondent had participated in various services to help
achieve reunification, the department remained con-
cerned about his ability to parent Phoenix. Specifically,
she stated that the respondent still had difficulty under-
standing the complexity of Phoenix’ trauma and showed
little progress in learning how to parent to Phoenix’
needs. Piccoli testified that although it is apparent that
the respondent loves Phoenix and cares about him,
Phoenix is a tough child to parent, and the respondent
had not shown the ability to understand and deal with
his behavior appropriately. She also expressed concern
over the respondent’s failure to take his prescribed
medication, as Caverly’s June, 2018 recommendation
for reunification was based on the fact that the respon-
dent was medicated.
  The June, 2018 recommendation for reunification
was further explored on the second day of trial when
Caverly testified. She testified that her recommendation
would change to termination of parental rights if the
respondent was abusing substances or was not medi-
cated for his mental health issues. She further stated
that it would not be safe to place Phoenix with the
respondent if he was engaging in threatening behavior.
She also testified that due to Phoenix’ age, he needed a
stable caregiver. A caregiver who had untreated mental
health issues with continued significant legal involve-
ment would be considered unstable and not an appro-
priate caregiver for Phoenix.
   On January 21, 2020, the court issued its memoran-
dum of decision and rendered judgment terminating
the respondent’s parental rights. In doing so, the court
made extensive findings of fact and concluded that the
petitioner had established that the adjudicatory ground
of failure to rehabilitate for termination existed and
that termination of the respondent’s parental rights was
in the best interest of Phoenix. From this judgment, the
respondent now appeals.
   We begin by setting forth the legal principles that
govern our review. ‘‘Proceedings to terminate parental
rights are governed by § 17a-112. . . . Under [that pro-
vision], a hearing on a petition to terminate parental
rights consists of two phases: the adjudicatory phase
and the dispositional phase. During the adjudicatory
phase, the trial court must determine whether one or
more of the . . . grounds for termination of parental
rights set forth in § 17a-112 [(j) (3)] exists by clear and
convincing evidence. The [petitioner] . . . in petition-
ing to terminate those rights, must allege and prove
one or more of the statutory grounds. . . . Also, as part
of the adjudicatory phase, the department is required
to prove, by clear and convincing evidence, that it has
made reasonable efforts . . . to reunify the child with
the parent, unless the court finds . . . that the parent
is unable or unwilling to benefit from reunification
. . . .’’ (Citation omitted; internal quotation marks
omitted.) In re Malachi E., 188 Conn. App. 426, 434,
204 A.3d 810 (2019).
   ‘‘If the trial court determines that a statutory ground
for termination exists, it proceeds to the dispositional
phase. . . . In the dispositional phase of a termination
of parental rights hearing, the trial court must determine
whether it is established by clear and convincing evi-
dence that the continuation of the [parent’s] parental
rights is not in the best interests of the child. In arriving
at that decision, the court is mandated to consider and
make written findings regarding seven factors deline-
ated in . . . § [17a-112 (k)].’’ (Internal quotation marks
omitted.) In re Paul M., 154 Conn. App. 488, 494–95,
107 A.3d 552 (2014).
                              I
  The respondent claims that the trial court improperly
found that he was unable or unwilling to benefit from
reunification services. Specifically, the respondent
argues that the court’s finding was erroneous because
he has demonstrated a willingness to cooperate and
engage in the services offered to him. In response, the
petitioner argues that the respondent’s claim is moot
because he challenges only one of the two separate
and independent bases for the court’s finding that the
petitioner has satisfied the reasonable efforts prong of
§ 17a-112 (j) (1). We agree with the petitioner.
   We begin by setting forth established principles of
law and the standard of review. ‘‘Mootness raises the
issue of a court’s subject matter jurisdiction . . . .
Mootness is a question of justiciability that must be
determined as a threshold matter because it implicates
[a] court’s subject matter jurisdiction . . . . We begin
with the four part test for justiciability . . . . Because
courts are established to resolve actual controversies,
before a claimed controversy is entitled to a resolution
on the merits it must be justiciable. Justiciability
requires (1) that there be an actual controversy between
or among the parties to the dispute . . . (2) that the
interests of the parties be adverse . . . (3) that the
matter in controversy be capable of being adjudicated
by judicial power . . . and (4) that the determination
of the controversy will result in practical relief to the
complainant. . . . [I]t is not the province of appellate
courts to decide moot questions, disconnected from the
granting of actual relief or from the determination of
which no practical relief can follow. . . . In determin-
ing mootness, the dispositive question is whether a suc-
cessful appeal would benefit the plaintiff or defendant
in any way.’’ (Emphasis in original; internal quotation
marks omitted.) In re Natalia M., 190 Conn. App. 583,
587–88, 210 A.3d 682, cert. denied, 332 Conn. 912, 211
A.3d 71 (2019).
   ‘‘Section 17a-112 (j) (1) requires a trial court to find
by clear and convincing evidence that the department
made reasonable efforts to reunify a parent and child
unless it finds instead that the parent is unable or
unwilling to benefit from such efforts. In other words,
either finding, standing alone, provides an independent
basis for satisfying § 17a-112 (j) (1).’’ (Emphasis in origi-
nal; internal quotation marks omitted.) Id., 588.
‘‘Accordingly, the [petitioner] must prove either that
[the department] has made reasonable efforts to reunify
or, alternatively, that the parent is unwilling or unable
to benefit from reunification efforts. Section 17a-112
(j) clearly provides that the [petitioner] is not required
to prove both circumstances. Rather, either showing is
sufficient to satisfy this statutory element.’’ (Emphasis
in original.) In re Jorden R., 293 Conn. 539, 552–53, 979
A.2d 469 (2009).
   In the present case, the trial court found by clear
and convincing evidence ‘‘that reasonable efforts were
made by the department to reunify this family. [The
department] made numerous, specific and repeated
referrals to various service providers. [The department]
made sufficient efforts to get [the respondent] to engage
in counseling and parenting classes as well as substance
abuse counseling. [The department] did all that was
reasonably necessary to reunite this family.’’ The court’s
determination that the department made reasonable
efforts at reunification thus satisfied the element enu-
merated in § 17a-112 (j) (1). The respondent, however,
does not challenge on appeal the court’s finding on the
reasonable efforts portion of § 17a-112 (j) (1). Because
the respondent argues only that the court erred in find-
ing that he was unable or unwilling to benefit from
reunification services, even if we were to agree with
his claim, the fact that there is a second independent
basis for upholding the court’s determination renders
us unable to provide him with any practical relief with
respect to this claim on appeal. See In re Miracle C.,
201 Conn. App. 598, 605–606,         A.3d     (2020) (dis-
missing appeal because court could offer respondent
no relief when respondent challenged only one of two
separate and independent bases for court’s determina-
tion that requirements of § 17a-112 (j) (1) had been
satisfied); In re Daniel A., 150 Conn. App. 78, 98, 89
A.3d 1040 (declining to review respondent’s claim that
court erred in finding that he was unable or unwilling
to benefit from reunification efforts because it was
moot for same reason), cert. denied, 312 Conn. 911, 93
A.3d 593 (2014). We, therefore, dismiss as moot the
respondent’s claim that the court erred in finding that
he was unable or unwilling to benefit from reunifica-
tion services.
                            II
   The respondent next claims that the court erred by
concluding that he had failed to achieve a sufficient
degree of personal rehabilitation. Specifically, he argues
that the court erred because the department failed to
ensure that he was engaged in appropriate services to
aid his reunification with Phoenix and that it never
followed up with him to address any issues or concerns
it had with his behavior, individual therapy, and medica-
tion management. In response, the petitioner contends
that the department referred the respondent to appro-
priate services to address the issues impacting reunifi-
cation and that he simply was unable to benefit enough
from those services in order to reunify with Phoenix.
We agree with the petitioner.
   The legal principles that govern our review are well
established. Section 17a-112 (j) (3) (B) (i) provides for
the termination of parental rights when the child ‘‘has
been found by the Superior Court . . . to have been
neglected, abused or uncared for in a prior proceeding
. . . and the parent of such child has been provided
specific steps to take to facilitate the return of the child
to the parent pursuant to section 46b-129 and has failed
to achieve such degree of personal rehabilitation as
would encourage the belief that within a reasonable
time, considering the age and needs of the child, such
parent could assume a responsible position in the life
of the child . . . .’’ ‘‘The trial court is required, pursuant
to § 17a-112, to analyze the [parent’s] rehabilitative sta-
tus as it relates to the needs of the particular child, and
further . . . such rehabilitation must be foreseeable
within a reasonable time. . . . The statute does not
require [a parent] to prove precisely when [he or she]
will be able to assume a responsible position in [his or
her] child’s life. Nor does it require [him or her] to prove
that [he or she] will be able to assume full responsibility
for [his or her] child, unaided by available support sys-
tems. It requires the court to find, by clear and convinc-
ing evidence, that the level of rehabilitation [he or she]
has achieved, if any, falls short of that which would
reasonably encourage a belief that at some future date
[he or she] can assume a responsible position in [his
or her] child’s life.’’ (Internal quotation marks omitted.)
In re Brian P., 195 Conn. App. 558, 568, 226 A.3d 159,
cert. denied, 335 Conn. 907, 226 A.3d 151 (2020). ‘‘Per-
sonal rehabilitation as used in [§ 17a-112 (j) (3) (B) (i)]
refers to the restoration of a parent to his or her former
constructive and useful role as a parent. . . . [I]n
assessing rehabilitation, the critical issue is not whether
the parent has improved [his or her] ability to manage
[his or her] own life, but rather whether [he or she] has
gained the ability to care for the particular needs of the
child at issue.’’ (Internal quotation marks omitted.) Id.
‘‘[The] completion or noncompletion [of the specific
steps], however, does not guarantee any outcome. . . .
Accordingly, successful completion of expressly articu-
lated expectations is not sufficient to defeat a depart-
ment claim that the parent has not achieved sufficient
rehabilitation.’’ (Internal quotation marks omitted.)
Id., 568–69.
   ‘‘A conclusion of failure to rehabilitate is drawn from
both the trial court’s factual findings and from its
weighing of the facts in assessing whether those find-
ings satisfy the failure to rehabilitate ground set forth in
§ 17a-112 (j) (3) (B). Accordingly . . . the appropriate
standard of review is one of evidentiary sufficiency,
that is, whether the trial court could have reasonably
concluded, upon the facts established and the reason-
able inferences drawn therefrom, that the cumulative
effect of the evidence was sufficient to justify its [ulti-
mate conclusion]. . . . When applying this standard,
we construe the evidence in a manner most favorable
to sustaining the judgment of the trial court. . . . We
will not disturb the court’s subordinate factual findings
unless they are clearly erroneous. . . . A factual find-
ing is clearly erroneous when it is not supported by
any evidence in the record or when there is evidence
to support it, but the reviewing court is left with the
definite and firm conviction that a mistake has been
made.’’ (Citation omitted; emphasis in original; internal
quotation marks omitted.) Id., 569.
   In its memorandum of decision, the court found ‘‘by
clear and convincing evidence that [the respondent] has
not achieved such a degree of personal rehabilitation
as would encourage the belief that within a reasonable
time, he will be in a position to assume parenting
responsibilities for his child, Phoenix . . . .’’ In reach-
ing this conclusion, the court noted that the respondent
had failed to offer evidence to refute the allegations in
the termination of parental rights petition regarding his
long-time and recurring substance abuse issues and had
failed to deny his criminal record or the multiple arrests
for violations of a protective order. Although the court
stated that the respondent had made efforts to achieve
the requisite degree of rehabilitation, the court con-
cluded that his efforts had not been successful, and
that it had ‘‘little confidence that within a reasonable
time [the respondent] will be able to assume a responsi-
ble role in the child’s life.’’ Accordingly, the court found
that the petitioner had proven, by clear and convincing
evidence, that the respondent had failed to rehabilitate
pursuant to § 17a-112 (j) (3) (B).
   There is abundant evidence in the record from which
the court reasonably could have concluded that the
respondent failed to achieve a sufficient degree of per-
sonal rehabilitation. As the court stated in its memoran-
dum of decision, the respondent failed to offer any
evidence refuting the allegation in the termination of
parental rights petition regarding his recurring sub-
stance abuse issues. The undisputed evidence demon-
strates that the respondent struggled with substance
abuse issues throughout the department’s involvement
with Phoenix, with the respondent testing positive for
marijuana as late as August, 2019, the month when trial
began. It is also undisputed that the respondent had
continuing involvement with the criminal justice sys-
tem. The respondent was arrested for violations of a
protective order on October 8 and November 14, 2015.
He was also arrested for shoplifting in November, 2018,
and for breach of the peace and threatening in
August, 2019.
   Moreover, although the respondent made progress
in his efforts to achieve the requisite degree of rehabili-
tation that would allow him to reunify with Phoenix, the
department still remained concerned about his ability
to address Phoenix’ needs. As Piccoli testified, Phoenix
is a difficult child to parent. He exhibits ‘‘emotional
and verbal aggression,’’ which has been attributed to
‘‘trauma and disrupted attachment.’’ Although the
respondent participated in numerous parenting educa-
tion programs, Piccoli believed that the respondent
showed little progress in learning how to parent Phoe-
nix’ needs. Piccoli testified, for example, that the
respondent struggled to implement the skills he was
being taught and had difficulty calming Phoenix down
when Phoenix’ behavior became escalated. He also left
Phoenix in the car unattended on two separate occa-
sions and was unsuccessfully discharged from a parent-
ing program that he participated in a few months prior
to trial for lack of progress and poor achievement of
treatment goals. The respondent’s difficulty with imple-
menting the newly learned parenting skills became evi-
dent during an August, 2019 visit with Phoenix. During
this visit, Phoenix was particularly out of control and
became physically aggressive with the respondent. In
response, the respondent forcibly attempted to restrain
Phoenix by holding his forehead back and covering
Phoenix’ head with his shirt. This visit was ended early
due to safety concerns between Phoenix and the
respondent. The evidence presented at trial, therefore,
indicated that the respondent still had difficulty with
appropriately addressing Phoenix’ needs.
   The petitioner also presented evidence about the
respondent’s struggle with mental health issues
throughout the department’s involvement. Although the
respondent underwent several psychological evalua-
tions and participated in individual therapy to help
address his mental health issues, he continued to have
problems with his ‘‘emotional regulation . . . and his
demonstration of unpredictability for Phoenix in visits’’
that had delayed the respondent from moving further
along in the reunification process. He also ceased taking
his prescribed medication in July, 2018. This is particu-
larly notable, as Caverly’s June, 2018 recommendation
for reunification was based on the assumption that the
respondent was not abusing substances and was medi-
cated for his mental health issues. She testified that if
the respondent was testing positive for substances that
he was not prescribed or he was not taking his pre-
scribed medication, her recommendation would change
to termination of parental rights.
   Construing the record before us in the manner most
favorable to sustaining the judgment of the trial court,
as we are obligated to do; see In re Brian P., supra, 195
Conn. App. 569; we conclude that the record contains
sufficient evidence to support the court’s conclusion
that the petitioner had proven by clear and convincing
evidence the alleged adjudicatory ground for termina-
tion of the respondent’s parental rights. As previously
observed, ‘‘[i]n assessing rehabilitation, the critical
issue is not whether the parent has improved [his or
her] ability to manage [his or her] own life, but rather
whether [he or she] has gained the ability to care for
the particular needs of the child at issue.’’ (Internal
quotation marks omitted.) Id., 568. Here, the petitioner
presented evidence that the respondent continued to
struggle with substance abuse and mental health issues
throughout the department’s involvement, and that he
had difficulty addressing the needs of Phoenix during
visits right up until the time of trial despite participating
in several parenting education classes. He also contin-
ued to engage in criminal behavior, with arrests in
November, 2018, and August, 2019. Accordingly, that
evidence supports the court’s determination that the
respondent’s efforts at rehabilitation had not been suc-
cessful, and that he would be unable to assume a
responsible role in Phoenix’ life within a reasonable
time.
   The respondent’s claims that the trial court erred in
finding that he failed to rehabilitate are unavailing. First,
the respondent appears to contend that the court based
its finding that he failed to rehabilitate on the fact that
he left Phoenix unattended in the car on two occasions,
and failed to consider that he was able to engage in
services following a second evaluation and further
reunification efforts. To the contrary, however, it is
clear from the court’s memorandum of decision that
it based its determination on the extensive evidence
presented at trial concerning the respondent’s sub-
stance abuse and mental health issues, continued
involvement with the criminal justice system, and diffi-
culty with appropriately addressing Phoenix’ needs.
The respondent’s first argument is thus unpersuasive.
   Second, the respondent claims that the petitioner
failed to offer evidence that the department worked
with his individual therapist to address any of its con-
cerns about his behavior and that the department also
failed to ensure that the respondent was engaged in
proper medication management. The respondent, how-
ever, has failed to provide us with any authority for his
proposition that the department was required to work
with his therapist or to ensure that he was engaged in
proper medication management, nor are we aware of
any. Moreover, the department was not required to do
everything possible to facilitate the respondent’s reha-
bilitation. Cf. In re Jah’za G., 141 Conn. App. 15, 31,
60 A.3d 392 (department required only to do everything
reasonable, not everything possible, when attempting
to reunify child with parents), cert. denied, 308 Conn.
926, 64 A.3d 329 (2013). Here, it is undisputed that the
department referred the respondent to multiple ser-
vices, including parenting education programs, individ-
ual therapy, substance abuse treatment, and domestic
violence programs. We are thus satisfied that the depart-
ment adequately referred the respondent to services
to facilitate his rehabilitation. The respondent’s claim,
therefore, fails.
   In light of the evidence presented at trial, we conclude
that there was sufficient evidence to support the court’s
finding that the respondent failed to achieve sufficient
personal rehabilitation so as to encourage the belief
that he could assume a responsible position in the life
of Phoenix within a reasonable time. Accordingly, we
conclude that the court properly found that the respon-
dent had failed to rehabilitate.
                            III
   Finally, the respondent claims that the court improp-
erly found that termination of his parental rights was
in the best interest of Phoenix. Specifically, the respon-
dent argues that the court erred in so finding in light of
his clear bond with Phoenix.4 In response, the petitioner
contends that the court properly found that terminating
the respondent’s parental rights was in Phoenix’ best
interest due to the evidence presented at trial concern-
ing the respondent’s failure to rehabilitate and Phoenix’
needs for stability and permanency. We agree with
the petitioner.
   We are guided by the following relevant legal princi-
ples and the standard of review. ‘‘In the dispositional
phase of a termination of parental rights hearing, the
emphasis appropriately shifts from the conduct of the
parent to the best interest of the child. . . . It is well
settled that we will overturn the trial court’s decision
that the termination of parental rights is in the best
interest of the [child] only if the court’s findings are
clearly erroneous. . . . The best interests of the child
include the child’s interests in sustained growth, devel-
opment, well-being, and continuity and stability of [his
or her] environment. . . . In the dispositional phase of
a termination of parental rights hearing, the trial court
must determine whether it is established by clear and
convincing evidence that the continuation of the
[respondent’s] parental rights is not in the best interest
of the child. In arriving at this decision, the court is
mandated to consider and make written findings regard-
ing seven statutory factors delineated in [§ 17a-112 (k)]
. . . . The seven factors serve simply as guidelines for
the court and are not statutory prerequisites that need
to be proven before termination can be ordered. . . .
There is no requirement that each factor be proven
by clear and convincing evidence.’’ (Internal quotation
marks omitted.) In re Brian P., supra, 195 Conn.
App. 579.
   The court considered and made findings under each
of the seven statutory factors of § 17a-112 (k) before
determining, by clear and convincing evidence, that
termination of the respondent’s parental rights was in
the best interest of Phoenix.5 In the dispositional por-
tion of its memorandum of decision, the court empha-
sized that the department referred the respondent to
numerous services to facilitate his rehabilitation,
including referrals to substance abuse programs,
domestic violence programs, individual therapy for his
mental health issues, and parenting education pro-
grams. The court then found that, despite engaging in
these services, the respondent continued to demon-
strate controlling and intimidating behavior, as well
as an inability to problem solve with managing daily
stressors and caring for Phoenix, that he had failed to
implement into his daily functioning what he had
learned from the services in which he participated, and
that he had been unable to stay out of the criminal
justice system. Although the court noted that Phoenix
appears to have enjoyed the time he spent with the
respondent on supervised visits, the court also found
that Phoenix has developed a bond with his foster fam-
ily. Due to his age and needs, the court stated that
Phoenix is dependent on responsible, nurturing caregiv-
ers who can provide a safe, stable environment and a
consistent level of care and emotional availability. In
light of these considerations, the court concluded that
terminating the respondent’s parental rights was in
Phoenix’ best interest.
   Here, there is abundant evidence in the record to
support the court’s conclusion that it was in the best
interest of Phoenix to terminate the respondent’s paren-
tal rights. As discussed in part II of this opinion, the
evidence presented at trial indicates that the respondent
continued to struggle with substance abuse issues
throughout the department’s involvement, had continu-
ing involvement with the criminal justice system, and
had difficulty implementing the skills he learned at the
various programs he attended. Caverly testified that
Phoenix needs a stable caregiver, and that a caregiver
who has significant, untreated mental health issues, is
abusing substances, and has continued legal involve-
ment would not be an appropriate caregiver. Moreover,
Piccoli and Norma C. testified during trial about Phoe-
nix’ bond with his foster parents. Piccoli testified that
Phoenix was happy with his foster parents, and that he
would go to them if he needed comfort, and Norma C.
testified that Phoenix has a ‘‘very close relationship’’
with his foster family and that he is ‘‘very bonded’’
with them.
   The respondent contends that the court erred
because he clearly has a relationship with Phoenix.
Although it is apparent that the respondent loves and
cares about Phoenix, that is not dispositive in determin-
ing whether termination was in Phoenix’ best interest.
‘‘As this court has explained, the appellate courts of
this state consistently have held that even when there
is a finding of a bond between [a] parent and a child,
it still may be in the child’s best interest to terminate
parental rights.’’ (Internal quotation marks omitted.) In
re Yolanda V., 195 Conn. App. 334, 356, 224 A.3d 182
(2020). Here, the court found that the respondent
remained unable to implement into his daily functioning
the skills he had learned in the various programs in
which he had participated. Moreover, Caverly testified
that Phoenix needs permanency and that it would be
traumatic for him not to have it. She further testified
that the current situation is very confusing to Phoenix,
and that he ‘‘needs to know who his caregivers are and
he needs to know that his needs are always going to
be met.’’ In light of these considerations, we conclude
that the evidence in the record supports the court’s
determination that terminating the respondent’s paren-
tal rights was in Phoenix’ best interest, and that its
determination was not clearly erroneous.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2018); we decline to identify any party protected or sought to be protected
under a protective order or a restraining order that was issued or applied
for, or others through whom that party’s identity may be ascertained.
   ** February 22, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     Because only the respondent father has appealed from the judgment
terminating his parental rights; see footnote 3 of this opinion; our references
in this opinion to the respondent are to the father.
   2
     The respondent stated that these tests were diluted because he was
working as a roofer during the summer and that his water intake increased
as a result. Clarissa Dawson, the respondent’s probation officer, testified
during trial that his excuse did not make sense, as his urine test was con-
ducted first thing in the morning.
   3
     At the start of trial, counsel for Leann C. informed the court that Leann
C. would not be attending because she had insisted that she was entitled
to a jury trial, despite being advised multiple times that there was no such
thing as a jury trial for termination of parental rights. Accordingly, the court
entered a default against Leann C. Later that day, the court made oral
findings on the termination of parental rights petition with regard to Leann
C. The court found by clear and convincing evidence that the department had
made reasonable efforts to reunite Phoenix with Leann C., that termination
of her parental rights was in the best interest of Phoenix, and that Leann
C. had failed to rehabilitate. The court directed the court monitor to produce
a transcript of its oral findings for the court to sign in lieu of a written
memorandum of decision. Leann C. has not appealed from the termination
of her parental rights.
   4
     The respondent also argues that the court erred in concluding that it
was in Phoenix’ best interest to terminate his parental rights because he is
continuing to make progress with his rehabilitation. As discussed in part II
of this opinion, however, we already have determined that the court did
not err in concluding that the respondent had failed to achieve sufficient
personal rehabilitation so as to encourage the belief that he could assume
a responsible position in the life of Phoenix within a reasonable time. To
the extent that the respondent is arguing that he should have been permitted
more time to rehabilitate before his parental rights were terminated, we
recently have noted that such an argument ‘‘is inconsistent with our Supreme
Court’s repeated recognition of the importance of permanency in children’s
lives.’’ (Internal quotation marks omitted.) In re Ja’La L., 201 Conn. App.
586, 596,      A.3d      (2020), citing In re Davonta V., 285 Conn. 483, 494–95,
940 A.2d 733 (2008).
   5
     General Statutes § 17a-112 (k) provides: ‘‘Except in the case where termi-
nation of parental rights is based on consent, in determining whether to
terminate parental rights under this section, the court shall consider and
shall make written findings regarding: (1) The timeliness, nature and extent
of services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’